Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
On Pg. 4, line 1, “Although exemplary embodiment is described…” should be “Although the exemplary embodiment is described…”
On Pg. 5, line 19, “a battery 35” should be “a battery 36” for consistency with the reference characters used in FIG. 2 and the rest of the specification.
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  "one of the vehicle hitchhike route" should be "one of the vehicle hitchhike routes".  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  "classifying, by the control center, classifying a type of the article" should be "classifying, by the control center, a type of the article".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to disclose how the control center classifies a type of the article. More specifically, there is a lack of disclosure regarding the algorithm used to classify the articles. What categories does the control center classify by? Are there any particular features/elements the control center considers when making classifications? Is there a particular algorithm or model used to make classifications? What 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the travel route transmitted by the selected vehicle" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the Examiner will interpret “the travel route transmitted by the selected vehicle” as “a travel route transmitted by the selected vehicle”. Claims 6-9 depend from claim 5 and thus inherit the above-listed deficiency; therefore, claims 6-9 are rejected under the same logic as claim 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 11-12, 15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikan et al. (US 2017/0160735 A1), hereinafter Mikan, in view of Prakash et al. (US 2016/0196756 A1), hereinafter Prakash.

Regarding claim 1, Mikan teaches a system, comprising:
a plurality of vehicles;
Mikan teaches ([0006]): "Additionally, the systems and methods may be configured to enable the drone to piggyback on any number of host vehicles while on the way to the intended destination."
an unmanned aerial vehicle (UAV) configured to land on one of the plurality of vehicles and travel together with the vehicle;
Mikan teaches ([0004]): "A system and accompanying methods for providing drone piggybacking on host vehicles are disclosed… Through the symbiotic relationship created between the drones and the hosts, the drones may utilize the hosts as a means for transport, such as while delivering an ordered good to an intended destination."
and a control center configured to select one of the plurality of vehicles on which landing of the UAV is to be performed based on travel routes transmitted by the vehicles and the UAV, …
Mikan teaches ([0033]): "In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105… The drone manager may utilize any of the aforementioned information, along with any other information traversing the system 100 or otherwise, to determine and select the correct drone 105 to deliver the object 109 to the intended destination 185, determine the optimal route for the drone 105 to use while delivering the object 109, determine whether the drone 105 should piggyback with a host vehicle 120 or multiple host vehicles 120 on the way to the intended destination 185, or any combination thereof." Mikan further teaches ([0024]): “Routing information associated with routes for the host vehicle 120 may be transmitted by the server 170 to the servers 145, 150, and 160, and may be shared with any device in the system 100, including the drone 105.”
However, Mikan does not outright teach the transmission of a cooperation request to the selected vehicle. Prakash teaches piggybacking for unmanned aerial vehicles, comprising:
...and transmit a cooperation request to the selected vehicle.
Prakash teaches ([0123]): "In various embodiments, owners of motor vehicles may sign up to provide piggybacking or docking services to UAVs... For example, if the vehicle's owner is willing to make small deviations in the course or slow down in consideration for such incentives, the owner may configure their in-vehicle device or smart phone to communicate such information to the UAV and receive docking requests (such as requests to slow down or stop) from delivery UAVs."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan to incorporate the teachings of Prakash to provide the transmission of a cooperation request to the selected vehicle. Mikan and Prakash are directed towards the same endeavor (i.e., drone/vehicle piggybacking), and it would be advantageous to implement the cooperation request of Prakash, as doing so would allow for individual vehicles to determine whether or not drones should be allowed to piggyback. This provides greater flexibility to the users of the cooperation system, and would further serve to augment the piggybacking incentive/reward by providing a record or proof that piggybacking is authorized for a given vehicle. This would help to reduce cases of accidental or otherwise prohibited drone piggybacking.

Regarding claim 2, Mikan and Prakash teach the aforementioned limitations of claim 1. However, Mikan does not outright teach the determination of whether landing of the UAV is to be performed based on an approval of the cooperation request. Prakash teaches:
the control center is configured to determine whether landing of the UAV is to be performed, based on an approval of the cooperation request.
Prakash teaches ([0123]): "In various embodiments, owners of motor vehicles may sign up to provide piggybacking or docking services to UAVs... For example, if the vehicle's owner is willing to make small deviations in the course or slow down in consideration for such incentives, the owner may configure their in-vehicle device or smart phone to communicate such information to the UAV and receive docking requests (such as requests to slow down or stop) from delivery UAVs." Prakash further teaches ([0059]): "As illustrated in FIG. 2B and with reference to FIGS. 1A-2B, using one or more of the wireless connections… the UAV 100 may communicate with the candidate vehicles 210, 213, 215, and optionally with the server 1000, to obtain travel profile characteristics..." Prakash even further teaches ([0048]): "Travel profile characteristics may include... whether the candidate vehicle is willing to take small deviations from a course or route to allow the UAV to dock, whether the candidate vehicle is willing to slow down to allow the UAV to dock..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan and Prakash to further incorporate the teachings of Prakash to provide the determination of whether landing of the UAV is to be performed based on an approval of the cooperation request. Mikan and Prakash are directed towards the same endeavor (i.e., drone/vehicle piggybacking), and it would be advantageous to implement the cooperation request of Prakash, as doing so would allow for individual vehicles to determine whether or not drones should be allowed to piggyback. This provides greater flexibility to the users of the cooperation system, and would further serve to augment the piggybacking incentive/reward by providing a record or proof that piggybacking is authorized for a given vehicle. For instance, a driver that wishes to participate in the system would approve the cooperation request, thereby permitting the UAV to land, while UAVs would be prohibited from landing on other vehicles.

Regarding claim 4, Mikan and Prakash teach the aforementioned limitations of claim 1. Mikan further teaches:
the control center is configured to search for a plurality of travel routes based on information regarding a departure and a destination of the UAV.
Mikan teaches ([0023]): "Various routes to and from the departure location 180 and the destination 185 may be determined by utilizing the server 150 (i.e. routing engine) and the server 160 (i.e. drone manager), and the routes may be transmitted from the servers 150, 160 to the drone 105..."

Regarding claim 5, Mikan and Prakash teach the aforementioned limitations of claim 4. Mikan further teaches:
the control center is configured to determine a plurality of vehicle hitchhike routes based on the plurality of travel routes and the travel route transmitted by the selected vehicle.
Mikan teaches ([0024]): "Any routes that the host vehicle 120 is taking, will be taking, or is able to take may be determined and/or calculated by utilizing the server 170, which may be a routing engine/transaction server that is operated by a company or person that owns and/or controls the host vehicle 120. Routing information associated with the routes for the host vehicle 120 may be transmitted by the server 170 to the servers 145, 150, and 160, and may be shared with any device in the system 100, including the drone 105." To further clarify, Mikan further teaches ([0033]): “In serving as a drone manager, the server 160 may be configured to receive various types of information from server 150… Such information may include… piggybacking routes 212, for host vehicles 120 from the server 170…”

Regarding claim 11, Mikan teaches a cooperation method of a system, comprising:
a plurality of vehicles,
Mikan teaches ([0006]): "Additionally, the systems and methods may be configured to enable the drone to piggyback on any number of host vehicles while on the way to the intended destination."
an unmanned aerial vehicle (UAV) landing on one of the plurality of vehicles and moving together with the vehicle,
Mikan teaches ([0004]): "A system and accompanying methods for providing drone piggybacking on host vehicles are disclosed… Through the symbiotic relationship created between the drones and the hosts, the drones may utilize the hosts as a means for transport, such as while delivering an ordered good to an intended destination."
and a control center performing communication with the vehicles and the UAV,
Mikan teaches ([0023]): "Various routes to and from the departure location 180 and the destination 185 may be determined by utilizing the server 150 (i.e. routing engine) and the server 160 (i.e. drone manager), and the routes may be transmitted from the servers 150, 160 to the drone 105..." ([0024]): "Any routes that the host vehicle 120 is taking, will be taking, or is able to take may be determined and/or calculated by utilizing the server 170... Routing information associated with the routes for the host vehicle 120 may be transmitted by the server 170 to the servers 145, 150, and 160, and may be shared with any device in the system 100, including the drone 105." FIG. 1, shown below, demonstrates that host vehicle 120 is connected to the control center through communications network 165.

    PNG
    media_image1.png
    779
    610
    media_image1.png
    Greyscale

the cooperation method comprising: selecting, by a controller, one of the plurality of vehicles on which landing of the UAV is to be performed based on travel routes transmitted by the selected vehicle and the UAV;
Mikan teaches ([0033]): "In certain embodiments, the server 160 may also serve as a drone manager for any number of drones 105… The drone manager may utilize any of the aforementioned information, along with any other information traversing the system 100 or otherwise, to determine and select the correct drone 105 to deliver the object 109 to the intended destination 185, determine the optimal route for the drone 105 to use while delivering the object 109, determine whether the drone 105 should piggyback with a host vehicle 120 or multiple host vehicles 120 on the way to the intended destination 185, or any combination thereof." Mikan further teaches ([0024]): “Routing information associated with routes for the host vehicle 120 may be transmitted by the server 170 to the servers 145, 150, and 160, and may be shared with any device in the system 100, including the drone 105.”
However, Mikan does not outright teach the transmission of a cooperation request to the selected vehicle. Prakash teaches piggybacking for unmanned aerial vehicles, comprising:
and transmitting, by the control center, a cooperation request to the selected vehicle or the UAV.
Prakash teaches ([0059]): "As illustrated in FIG. 2B and with reference to FIGS. 1A-2B, using one or more of the wireless connections… the UAV 100 may communicate with the candidate vehicles 210, 213, 215, and optionally with the server 1000, to obtain travel profile characteristics..." ([0048]): "Travel profile characteristics may include... whether the candidate vehicle is willing to take small deviations from a course or route to allow the UAV to dock, whether the candidate vehicle is willing to slow down to allow the UAV to dock..." Thus, when the travel profile characteristics are stored on the server 1000, travel profile characteristics including cooperation requests (i.e., “whether the candidate vehicle is willing…”) to the UAV.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan to incorporate the teachings of Prakash to provide the transmission of a cooperation request to the selected vehicle. Mikan and Prakash are directed towards the same endeavor (i.e., drone/vehicle piggybacking), and it would be advantageous to implement the cooperation request of Prakash, as doing so would allow for individual vehicles to determine whether or not drones should be allowed to piggyback. This provides greater flexibility to the users of the cooperation system, and would further serve to augment the piggybacking incentive/reward by providing a record or proof that piggybacking is authorized for a given vehicle. This would help to reduce cases of accidental or otherwise prohibited drone piggybacking.

Regarding claim 12, Mikan and Prakash teach the aforementioned limitations of claim 11. However, Mikan does not outright teach the determination of whether landing of the UAV is to be performed based on an approval of the cooperation request. Prakash further teaches:
determining whether to perform landing of the UAV based on an approval of the cooperation request.
Prakash teaches ([0123]): "In various embodiments, owners of motor vehicles may sign up to provide piggybacking or docking services to UAVs... For example, if the vehicle's owner is willing to make small deviations in the course or slow down in consideration for such incentives, the owner may configure their in-vehicle device or smart phone to communicate such information to the UAV and receive docking requests (such as requests to slow down or stop) from delivery UAVs." Prakash further teaches ([0059]): "As illustrated in FIG. 2B and with reference to FIGS. 1A-2B, using one or more of the wireless connections… the UAV 100 may communicate with the candidate vehicles 210, 213, 215, and optionally with the server 1000, to obtain travel profile characteristics..." Prakash even further teaches ([0048]): "Travel profile characteristics may include... whether the candidate vehicle is willing to take small deviations from a course or route to allow the UAV to dock, whether the candidate vehicle is willing to slow down to allow the UAV to dock..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan and Prakash to further incorporate the teachings of Prakash to provide the determination of whether landing of the UAV is to be performed based on an approval of the cooperation request. Mikan and Prakash are directed towards the same endeavor (i.e., drone/vehicle piggybacking), and it would be advantageous to implement the cooperation request of Prakash, as doing so would allow for individual vehicles to determine whether or not drones should be allowed to piggyback. This provides greater flexibility to the users of the cooperation system, and would further serve to augment the piggybacking incentive/reward by providing a record or proof that piggybacking is authorized for a given vehicle. For instance, a driver that wishes to participate in the system would approve the cooperation request, thereby permitting the UAV to land, while UAVs would be prohibited from landing on other vehicles.

Regarding claim 15, Mikan and Prakash teach the aforementioned limitations of claim 11. Mikan further teaches:
the selecting of the vehicle comprises calculating a cost of the UAV to land on the selected vehicle and hitchhike.
Mikan teaches ([0051]): "In certain embodiments, the host vehicle 120 and/or entity associated with the host vehicle may receive payments, such as micropayments, as soon as drone 105 is done piggybacking with the host vehicle 120. In some embodiments, the host vehicle 120 and/or entity may be paid in real-time as the host vehicle 120 is carrying a drone 105. For example, for each mile that a host vehicle 120 travels while carrying a drone 105, the host vehicle 120 and/or entity may be paid a certain monetary sum for each mile as each mile is traversed by the host vehicle 120."

Regarding claim 19, Mikan and Prakash teach the aforementioned limitations of claim 11. Mikan further teaches:
the UAV lands on the selected vehicle to deliver an article provided in the UAV.
Mikan teaches ([0004]): "In particular, the system and methods may include enabling drones and/or other unmanned connected objects to piggyback onto various types of hosts, such as, but not limited to, vehicles, in a symbiotic fashion. Through the symbiotic relationship created by the drones and hosts, the drones may utilize the hosts as a means for transport, such as while delivering an ordered good to an intended destination..."

Regarding claim 20, Mikan and Prakash teach the aforementioned limitations of claim 19. Mikan further teaches:
classifying, by the control center, classifying a type of the article.
Mikan teaches ([0016]): "In order to accomplish the foregoing, the system 100 and methods may include receiving information associated with an object 109 to be delivered to an intended destination 185. For example, the information may include, but is not limited to, an identification of the object 109..." Mikan further teaches ([0023]): "Information relating to an order for the product may be transmitted to the drone 105, such as by server 140 (i.e. transaction server) of the communications network 135. Such information may include, but is not limited to, the type of product being ordered..."

Claims 6-7, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikan and Prakash in view of Paczan et al. (US 2016/0378108 A1), hereinafter Paczan.

Regarding claim 6, Mikan and Prakash teach the aforementioned limitations of claim 5. However, neither Mikan nor Prakash outright teach the generation of a cooperation route based on an approval of the cooperation request. Paczan teaches collective unmanned aerial vehicle configurations, comprising:
the control center is configured to generate a cooperation route based on an approval of the cooperation request that is received from a vehicle included in the plurality of vehicle hitchhike routes.
Paczan teaches ([0056]): "For example, referring back to FIG. 4, the UAV 400A may decouple from the collective UAV 402. In such an example, the collective UAV 402 may reconfigure, another UAV that is already coupled with the collective UAV or requesting to couple with the UAV may be instructed to assume the position of the now decoupled UAV 400A..." The Examiner has interpreted the assuming of the position of the now decoupled UAV 400A to reflect an acceptance of the request to couple with the UAV. Paczan further teaches ([0070]): "Upon determining the collective UAV configuration, the first UAV and the second UAV couple to form a collective UAV according to the determined collective UAV configuration, as in 1014. The flight plans are also updated or a single flight plan for the collective UAV is determined based on the destinations of each UAV, as in 1016."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan and Prakash to incorporate the teachings of Paczan to provide the generation of a cooperation route based on an approval of the cooperation request. Doing so would be advantageous, as cooperation between two vehicles may require using a new cooperation route. For instance, a vehicle and drone undergoing cooperation may require a combination or modification of the two original routes in order to facilitate travel for both the host vehicle and the drone. This advantageously allows for two vehicles with incompatible original routes to adopt a compatible route capable of fulfilling mission requirements for both vehicles.
Regarding claim 7, Mikan, Prakash, and Paczan teach the aforementioned limitations of claim 6. However, neither Mikan nor Prakash outright teach the calculation of a required time based on at least one of the vehicle hitchhike route included in the cooperation route, a flight time of the UAV, and a number of transfers. Paczan further teaches:
the control center is configured to calculate a required time based on at least one of the vehicle hitchhike route included in the cooperation route, a flight time of the UAV, and a number of transfers.
Paczan teaches ([0080]): "The example process 1300 begins by determining UAVs that have or will have complementary flight plans during a defined time window, as in 1302. For example, items ordered by customers may each have similar delivery expectations and/or delivery times. Based on the delivery times, the distance between the materials handling facility from which the items will be transported and the speed of aerial transport, an approximate departure time can be determined for the UAVs that will transport the items. If the approximate departure time is within the defined time window and the flight plans are complementary, the UAVs may be selected for forming a collective UAV." The Examiner has interpreted “the distance between the materials handling facility from which the items will be transported” to correspond to at least one of the vehicle hitchhike routes of Mikan. Paczan further teaches ([0079]): “The example collective UAV planning process 1300 may be performed by the collective UAV configuration system 1528…” According to paragraph [0042] of Paczan, the collective UAV configuration system 1528 operates on a remote computing resource.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan, Prakash, and Paczan to further incorporate the teachings of Paczan to provide the calculation of a required time based on at least one of the vehicle hitchhike route included in the cooperation route, a flight time of the UAV, and a number of transfers. It would be advantageous to implement the calculation as taught by Paczan, as doing so would allow for the determination of an approximate departure time which is used for determining whether or not two vehicles have a complementary flight plan (i.e., routes) and are candidates for collective operation. Vehicles sharing approximate departure times might be prioritized for piggybacking operations, since the vehicles are already intended to operate at the same time.

Regarding claim 10, Mikan and Prakash teach the aforementioned limitations of claim 1. However, while Mikan and Prakash both teach the charging of the UAV’s battery while piggybacking, neither Mikan nor Prakash teach the UAV landing on and charging a battery provided in the selected vehicle. Paczan teaches collective unmanned aerial vehicle configurations, comprising:
the UAV lands on the selected vehicle and charges a battery provided in the vehicle.
Paczan teaches ([0031]): "While UAV 100 is coupled with another UAV, it may provide the excess power supply to the coupled UAV via the connection component 122." Paczan further teaches ([0036]): "The power modules for the UAV 100 may be in the form of battery power…"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan and Prakash to incorporate the teachings of Paczan to provide landing on and charging a battery provided in the selected vehicle. Both Mikan and Prakash teach the inverse scenario; that is, Mikan and Prakash teach the charging of the UAV's battery while piggybacking on the selected vehicle. However, it would be obvious to instead charge the host vehicle with the UAV, as doing so would be particularly advantageous for electric vehicles. This is especially true in the case of the instant application (and that of Mikan and Prakash), as the invention is also concerned with compensating vehicles for allowing piggybacking. One such form of compensation could be an exchange of electrical power from the UAV to the selected vehicle, thereby helping to mitigate extra power draw as a result of carrying the UAV.
Regarding claim 18, Mikan and Prakash teach the aforementioned limitations of claim 11. However, while Mikan and Prakash both teach the charging of the UAV’s battery while piggybacking, neither Mikan nor Prakash teach the UAV landing on and charging a battery provided in the selected vehicle. Paczan teaches collective unmanned aerial vehicle configurations, comprising:
the UAV lands on the selected vehicle to charge a battery provided in the selected vehicle.
Paczan teaches ([0031]): "While UAV 100 is coupled with another UAV, it may provide the excess power supply to the coupled UAV via the connection component 122." Paczan further teaches ([0036]): "The power modules for the UAV 100 may be in the form of battery power…"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan and Prakash to incorporate the teachings of Paczan to provide landing on and charging a battery provided in the selected vehicle. Both Mikan and Prakash teach the inverse scenario; that is, Mikan and Prakash teach the charging of the UAV's battery while piggybacking on the selected vehicle. However, it would be obvious to instead charge the host vehicle with the UAV, as doing so would be particularly advantageous for electric vehicles. This is especially true in the case of the instant application (and that of Mikan and Prakash), as the invention is also concerned with compensating vehicles for allowing piggybacking. One such form of compensation could be an exchange of electrical power from the UAV to the selected vehicle, thereby helping to mitigate extra power draw as a result of carrying the UAV.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikan, Prakash, and Paczan in view of Goldberg et al. (US 2015/0006072 A1), hereinafter Goldberg.

Regarding claim 8, Mikan, Prakash, and Paczan teach the aforementioned limitations of claim 7. However, neither Mikan, Prakash, nor Paczan outright teach the setting of an order of priority to each of the cooperation routes based on the calculated required time and the number of transfers. Goldberg teaches a dynamically optimized transportation system, comprising:
the control center is configured to set an order of priority to each of the cooperation routes based on the calculated required time and the number of transfers.
Goldberg teaches (Claim 7): "A Coordination System which can evaluate route preferences according to options which may include… the number of transfers; the total travel time…" Goldberg further teaches ([0020]): “Ride options are evaluated by applying the preference functions of the Riders and Transportation Assets to the best new computed routes.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan, Prakash, and Paczan to incorporate the teachings of Goldberg to provide the setting of an order of priority to each of the cooperation routes based on the calculated required time and the number of transfers. Doing so would be advantageous, as delivery missions benefit greatly from a shorter total travel time. Prioritizing for shorter total travel times results in faster delivery times, potentially allowing for more deliveries during the same allotment of time. This similarly applies to prioritization based on number of transfers - it takes time to perform a transfer, so prioritizing for a smaller number of transfers would result in less wasted time and potentially faster deliveries.

Regarding claim 9, Mikan, Prakash, and Paczan teach the aforementioned limitations of claim 7. However, neither Mikan, Prakash, nor Paczan outright teach the setting of an order of priority to each of the cooperation routes based on the calculated required time and a predetermined error range. Goldberg teaches a dynamically optimized transportation system, comprising:
the control center is configured to set an order of priority to each of the cooperation routes based on the calculated required time and a predetermined error range.
Goldberg teaches (Claim 7): "A Coordination System which can evaluate route preferences according to options which may include… the total travel time, possibly expressed probabilistically (e.g., "30+5/-5 minutes versus 20 +20/-5 minutes");…" Goldberg further teaches ([0020]): “Ride options are evaluated by applying the preference functions of the Riders and Transportation Assets to the best new computed routes.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan, Prakash, and Paczan to incorporate the teachings of Goldberg to provide the setting of an order of priority to each of the cooperation routes based on the calculated required time and a predetermined error range. Doing so would be advantageous, as delivery missions benefit greatly from a shorter total travel time. Prioritizing for shorter total travel times results in faster delivery times, potentially allowing for more deliveries during the same allotment of time. Prioritizing based on a predetermined error range is similarly advantageous, as one may be interested in producing reliable delivery times/estimates. Prioritizing a lower error range would result in more accurate delivery times/estimates, which is particularly advantageous in time-critical deliveries (e.g., delivery of medical supplies/equipment) which may require delivery at a specified time.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikan and Prakash in view of Goldberg.

Regarding claim 16, Mikan and Prakash teach the aforementioned limitations of claim 12. However, neither Mikan nor Prakash outright teach the setting of an order of priority to each of the cooperation routes based on the calculated required time and the number of transfers. Goldberg teaches a dynamically optimized transportation system, comprising:
the selecting of the vehicle comprises setting an order of priority to each cooperation route based on a required time and a number of transfers.
Goldberg teaches (Claim 7): "A Coordination System which can evaluate route preferences according to options which may include… the number of transfers; the total travel time…" Goldberg further teaches ([0020]): “Ride options are evaluated by applying the preference functions of the Riders and Transportation Assets to the best new computed routes.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan and Prakash to incorporate the teachings of Goldberg to provide the setting of an order of priority to each of the cooperation routes based on the calculated required time and the number of transfers. Doing so would be advantageous, as delivery missions benefit greatly from a shorter total travel time. Prioritizing for shorter total travel times results in faster delivery times, potentially allowing for more deliveries during the same allotment of time. This similarly applies to prioritization based on number of transfers - it takes time to perform a transfer, so prioritizing for a smaller number of transfers would result in less wasted time and potentially faster deliveries.

Regarding claim 17, Mikan and Prakash teach the aforementioned limitations of claim 12. However, neither Mikan nor Prakash outright teach the setting of an order of priority to each of the cooperation routes based on the calculated required time and a predetermined error range. Goldberg teaches a dynamically optimized transportation system, comprising:
the selecting of the vehicle comprises setting an order of priority to each cooperation route based on a required time and a predetermined error range.
Goldberg teaches (Claim 7): "A Coordination System which can evaluate route preferences according to options which may include… the total travel time, possibly expressed probabilistically (e.g., "30+5/-5 minutes versus 20 +20/-5 minutes");…" Goldberg further teaches ([0020]): “Ride options are evaluated by applying the preference functions of the Riders and Transportation Assets to the best new computed routes.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan and Prakash to incorporate the teachings of Goldberg to provide the setting of an order of priority to each of the cooperation routes based on the calculated required time and a predetermined error range. Doing so would be advantageous, as delivery missions benefit greatly from a shorter total travel time. Prioritizing for shorter total travel times results in faster delivery times, potentially allowing for more deliveries during the same allotment of time. Prioritizing based on a predetermined error range is similarly advantageous, as one may be interested in producing reliable delivery times/estimates. Prioritizing a lower error range would result in more accurate delivery times/estimates, which is particularly advantageous in time-critical deliveries (e.g., delivery of medical supplies/equipment) which may require delivery at a specified time.

Claims 3 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikan and Prakash in view of Takoshima et al. (US 2019/0080373 A1), hereinafter Takoshima.

Regarding claim 3, Mikan and Prakash teach the aforementioned limitations of claim 2. Mikan further teaches:
the control center is configured to provide the selected vehicle or the UAV with a reward based on a cooperation completion…
Mikan teaches ([0051]): "In certain embodiments, a host vehicle 120 and/or an entity (e.g. company or individual) associated with the host vehicle 120 may be given incentives if the host vehicle 120 allows a drone 105 to piggyback with the host vehicle 120… In certain embodiments, the host vehicle may receive payments, such as micropayments, as soon as a drone 105 is done piggybacking with the host vehicle 120."
However, neither Mikan nor Prakash directly teach that the cooperation completion is transmitted by the UAV and the vehicle. Takoshima teaches a platoon travel system, comprising:
…a cooperation completion transmitted by the UAV and the vehicle.
Takoshima teaches ([0048]): “When the vehicle 10 starts the platoon travel based on the acquired platoon information, the vehicle 10 transmits the start notification to the delivery center 20. When the vehicle 10 completes the platoon travel, the vehicle 10 transmits… the completion notification to the delivery center 20.” While, Takoshima is directed towards vehicle platooning between ground vehicles, the start and completion notifications are modified to support the UAV and vehicles of Mikan and Prakash. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan and Prakash to incorporate the teachings of Takoshima to provide a cooperation completion transmitted by the UAV and the vehicle. While Takoshima is ostensibly directed towards ground vehicles, the general principle behind the start and completion notifications are readily applicable to the UAV and vehicles of Mikan and Prakash. Since each vehicle in the platoon would be capable of performing the same tasks as vehicle 10, it then follows that the teachings of Takoshima can be modified to instead apply to the UAV and vehicles of Mikan and Prakash, particularly since Mikan is already concerned with providing compensation in response to successful cooperation. Doing so would be advantageous, as a transmitted cooperation completion could be stored remotely (e.g., in a delivery center 20) to keep records of successful cooperation completions.

Regarding claim 13, Mikan and Prakash teach the aforementioned limitations of claim 12. Mikan further teaches:
providing the selected vehicle or the UAV with a reward based on a cooperation completion...
Mikan teaches ([0051]): "In certain embodiments, a host vehicle 120 and/or an entity (e.g. company or individual) associated with the host vehicle 120 may be given incentives if the host vehicle 120 allows a drone 105 to piggyback with the host vehicle 120… In certain embodiments, the host vehicle may receive payments, such as micropayments, as soon as a drone 105 is done piggybacking with the host vehicle 120."
However, neither Mikan nor Prakash directly teach that the cooperation completion is transmitted by the UAV and the vehicle. Takoshima teaches a platoon travel system, comprising:
…a cooperation completion transmitted by the UAV and the vehicle.
Takoshima teaches ([0048]): “When the vehicle 10 starts the platoon travel based on the acquired platoon information, the vehicle 10 transmits the start notification to the delivery center 20. When the vehicle 10 completes the platoon travel, the vehicle 10 transmits… the completion notification to the delivery center 20.” While, Takoshima is directed towards vehicle platooning between ground vehicles, the start and completion notifications are modified to support the UAV and vehicles of Mikan and Prakash. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan and Prakash to incorporate the teachings of Takoshima to provide a cooperation completion transmitted by the UAV and the vehicle. While Takoshima is ostensibly directed towards ground vehicles, the general principle behind the start and completion notifications are readily applicable to the UAV and vehicles of Mikan and Prakash. Since each vehicle in the platoon would be capable of performing the same tasks as vehicle 10, it then follows that the teachings of Takoshima can be modified to instead apply to the UAV and vehicles of Mikan and Prakash, particularly since Mikan is already concerned with providing compensation in response to successful cooperation. Doing so would be advantageous, as a transmitted cooperation completion could be stored remotely (e.g., in a delivery center 20) to keep records of successful cooperation completions.
Regarding claim 14, Mikan, Prakash, and Takoshima teach the aforementioned limitations of claim 13. Mikan further teaches:
the providing of the vehicle or the UAV with a reward comprises checking the cooperation completion … after landing of the UAV on the selected vehicle.
Mikan teaches ([0051]): "In certain embodiments, a host vehicle 120 and/or an entity (e.g. company or individual) associated with the host vehicle 120 may be given incentives if the host vehicle 120 allows a drone 105 to piggyback with the host vehicle 120… In certain embodiments, the host vehicle may receive payments, such as micropayments, as soon as a drone 105 is done piggybacking with the host vehicle 120."
However, neither Mikan nor Prakash directly teach that the cooperation completion is transmitted by the UAV and the vehicle. Takoshima teaches a platoon travel system, comprising:
…the cooperation completion that is transmitted…
Takoshima teaches ([0048]): “When the vehicle 10 starts the platoon travel based on the acquired platoon information, the vehicle 10 transmits the start notification to the delivery center 20. When the vehicle 10 completes the platoon travel, the vehicle 10 transmits… the completion notification to the delivery center 20.” While, Takoshima is directed towards vehicle platooning between ground vehicles, the start and completion notifications are modified to support the UAV and vehicles of Mikan and Prakash. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mikan, Prakash, and Takoshima to further incorporate the teachings of Takoshima to provide a cooperation completion transmitted by the UAV and the vehicle. While Takoshima is ostensibly directed towards ground vehicles, the general principle behind the start and completion notifications are readily applicable to the UAV and vehicles of Mikan and Prakash. Since each vehicle in the platoon would be capable of performing the same tasks as vehicle 10, it then follows that the teachings of Takoshima can be modified to instead apply to the UAV and vehicles of Mikan and Prakash, particularly since Mikan is already concerned with providing compensation in response to successful cooperation. Doing so would be advantageous, as a transmitted cooperation completion could be stored remotely (e.g., in a delivery center 20) to keep records of successful cooperation completions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gil et al. (US 2017/0316701 A1) teaches methods for landing an unmanned aerial vehicle on a parcel carrier designed to carry UAVs closer to delivery locations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669